Title: To Alexander Hamilton from James McHenry, 28 August 1798
From: McHenry, James
To: Hamilton, Alexander



Trenton 28 Augt. 1798.
My dear Sir.

I received your note of the 25 inst. yesterday. I had written on saturday to the Lieutenant General as per copy annexed. You will return this paper, with your opinion respecting the proposed arrangements, and say nothing to anyone about its contents (I mean a part of its contents) either now or hereafter.
Yours

J McHenry
Majr Gen. Alex. Hamilton.

